Citation Nr: 1739521	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety with irritability, and posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1975 to June 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2016, the Veteran testified before the undersigned during a Board video hearing.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran withdrew a previous service connection claim for a pain disorder and waived RO review of new evidence.  38 C.F.R. § 20.204.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, symptoms, and the other recorded information.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the evidence of record, the Board has broadened the psychiatric claim on appeal, as reflected in the title page.


FINDING OF FACT

The competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of PTSD that has been found to be related to his service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  To establish compensation for a present disability on a direct basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016).

If a PTSD stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Under 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Factual Background

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety with irritability, and PTSD.  He contends that his military service in Beirut in 1982 to 1983 and in Somalia from December 1992 to June 1993 caused him to suffer from PTSD.

From 1982 to 1983, the Veteran's military occupational specialty was as an Embarkation Clerk during his service in Beirut, Lebanon.  In the intervening years the Veteran was commissioned as an officer.  He then served as an Embarkation Officer to include the timeframe December 1992 to June 1993 for his service in Somalia, where he worked with the Maritime Prepositioning Force to assist with famine relief, serving also as a technical advisor.  See service personnel records.  The Veteran's service record does not reflect any awards or medals indicative of engaging in combat.  See DD-214.  

In February 2009 VA treatment, Dr. M.C., a VA psychiatrist who works for the VA ("the VA medical provider") stated that the Veteran had PTSD from his combat duty in Beirut from 1982 to 1983 and in Somalia from December 1992 to June 1993.  See June 2009 medical records.  It appears that Dr. M.C. has been the Veteran's primary treatment provider in connection with his PTSD from 2009 to the present.

The Veteran told the VA medical provider that he had nightmares twice per week of seeing dead bodies everywhere and smelling the stench of rotting bodies.  He referred to the sound bullets make when they passed by his head.  The Veteran denied currently being bothered by flashbacks and having intrusive thoughts, but he admitted that at times he was easily startled.  He said that on one occasion his wife startled him and that he instinctively drew back his hand to strike her.  The VA medical provider noted that the Veteran scanned restaurants and the streets for possible "trouble/bad guys."

The VA medical provider noted that the Veteran was currently suffering from depression and diagnosed the Veteran with chronic PTSD, dysthymic disorder, history of alcohol dependent in remission, history of chewing tobacco for 20 years.  

In March 2009 VA treatment, the VA medical provider noted that she was seeing the Veteran for evaluation of depression, and for problems of pain due to arthritic knees and chronic PTSD due to combat duty in Beirut for one year and in Somalia in 1992 to 1993.  

The VA medical provider reviewed the Veteran's PTSD symptoms.  She stated that the Veteran continued to have nightmares and get upset when reminded of a helicopter crash that resulted in the deaths of comrades 19 years prior.  The VA medical provider stated that the Veteran had no dissociative symptoms currently.  However, the Veteran continued to have avoidance symptoms, which caused the Veteran to feel fewer emotions, to feel numb, and to not enjoy things as he had in the past.  The Veteran continued to have significant hyperarousal symptoms, such as difficulty falling asleep, trouble staying asleep, being harder to get along, being easily angered, and being easily startled.  The VA medical provider noted that the Veteran exhibited a score of 2/5 for re-experiencing symptoms, 3/7 for avoidance symptoms, and 3/5 for hyperarousal symptoms and had a Beck score of 21.  The Veteran said that he did not feel better, noting that he had bad combat nightmares and had attacked his wife while in his sleep.  

The VA medical provider diagnosed the Veteran with chronic PTSD, dysthymic disorder, history of alcohol dependence in remission, history of chewing tobacco for 20 years, pain disorder with psychological factors, and a general medical condition.  

In October 2009 VA treatment, the VA medical provider noted that the Veteran had PTSD from his combat duty in Beirut from 1982 to 1983 and in Somalia from December 1992 to June 1993.  The Veteran recounted having nightmares two times per week of dead bodies everywhere with smelling the stench of rotting bodies.  The Veteran also referred to the sound that bullets make when they passed by his head.  See October 2009 medical records.

Consistently from May 2011 through December 2016, the Veteran's VA medical provider diagnosed the Veteran with chronic PTSD and recurrent major depression.  It should be noted that after August 2014, the VA medical provider diagnosed the Veteran with chronic PTSD under DSM V.  See March 2016 CAPRI records; May 2016 CAPRI records.

In December 2016, the Veteran's VA medical provider completed a Nexus Statement for PTSD.  As the Veteran's treating physician, she diagnosed the Veteran with chronic PTSD.  She stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  She stated that the Veteran generally functioned satisfactorily, with normal routine behavior, self-care and conversation.  The VA medical provider stated that the Veteran's PTSD was due to military experiences and service in the combat zones in Beirut and Somalia.  See December 2016 CAPRI records.

In December 2016, the Veteran testified at a Board hearing.  The Veteran said that in 2008 he, as well as people who knew him, started to notice changes in his personality and behavior.  For example, after recently getting married, the Veteran started having nightmares and ended up being physical with his wife during the course of his nightmares.  The Veteran said that he then received treatment from VA, where he was diagnosed with PTSD and prescribed medication for it.  The Veteran said that he was still having nightmares, but that he did not remember them because of the amount of sleeping medication he took to put him to sleep.  He said that there were times when he was irritable and that he was nervous at the Board hearing for some unknown reason.  The Veteran said that he was pretty hypervigilant about things and that he was not comfortable with doors and windows being behind him.  He says that he noticed that he did things like always looking around, always being cautious, and being startled very easily.  See December 2016 hearing transcript.

The Veteran said that his nightmares were reminiscent of the movie "Blackhawk Down."  In these numerous nightmares, the Veteran would be in a convoy going from one place to another place and would have to drive through market, where hordes of people would just start descending on his convoy and beat on the Humvees and everything else.  The Veteran said that, under the rules of engagement at the time, that there was nothing he could really do except drive without running people over hopefully.  The Veteran said that now large crowds and loud noises bother him.  In the course of the nightmares, the Veteran said that there was something about the market and the issue itself and that certain smells triggered anxiety in him.

With respect to a stressor, the Veteran testified that he was in Somalia from December 1992 to June 1993 and from Beirut, Lebanon from September 1982 to February 1983.  The Veteran said that Beirut was the precursor, but that Somalia was like Beirut "on steroids."  In Beirut, the Veteran was in peacekeeping mode, but he would have to do things like go from the combat service support unit to meetings to meet up with people in the American Embassy.  In order to go to these meetings, the Veteran said that he had to go through burnt out and blown-up streets.  While he was allowed to carry around a pistol, no rounds were in the magazines due to the rules of engagement.  The Veteran said that whenever he had to go somewhere, it would be like running the gauntlet and he had to drive as fast as possible.  He said that he remembered the sights, smells, and sounds.  The Veteran said that Beirut was totally demolished when he was there, as was Somalia.  He said that there was no infrastructure and that it was horrific what people can do to each other.  The Veteran testified that his wife had mentioned to him that he would fight in his sleep and would have nightmares, which the Veteran did not remember most of the time. 

Analysis

As an initial matter, a Veteran's diagnosis for PTSD must be evaluated on the criteria in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) if certified to the Board after August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Here, the Veteran's claim was certified to the Board on August 10, 2015.  Thus, the Veteran's PTSD claim must be evaluated under DSM V.  While the Veteran's initial PTSD diagnoses were under DSM IV, the Veteran's VA medical provider provided chronic PTSD diagnoses after August 2014 utilizing DSM V.  See May 2016 CAPRI records.  

With respect to service connection, the Board concedes that the Veteran has a current diagnosis of PTSD and depression since his claims file shows that he has consistently received diagnoses of these disabilities since February 2009 to the present day.  As such, the Veteran has met the first Shedden requirement of having a current disability.

Turning to the second Shedden requirement of having a disability or injury incurred or aggravated in service, the Veteran's service treatment records are absent for any diagnosis or treatment for an acquired psychiatric disorder, to include PTSD, depression, anxiety and irritability prior to, or while on, active duty.  In fact, the first report of an acquired psychiatric disorder of any sort in the Veteran's claims file was in February 2009.  

To establish a PTSD service connection claim under 38 CFR § 3.304(f)(3), the Veteran's claimed stressor must be related to his fear of hostile military or terrorist activity.  Here, the Veteran experienced a fear of hostile military or terrorist activity with threatened death or serious injury when he had bullets pass by his head; and when travelling in convoys through crowded, loud, and physically hostile marketplaces and driving over blown-up roads to the American Embassy.  In both instances, he was not able to use his weapon under the rules of engagement.  In his VA treatment notes, the Veteran expressed feelings of helplessness because he was not able to defend himself even with bullets passing by his head, and feelings of horror at seeing dead bodies, smelling the stench of dead bodies, and seeing what cruelty man is capable of doing to other men.  Thus, the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity.  

Additionally, 38 CFR § 3.304(f)(3) requires that the claimed stressor be consistent with the places, types, and circumstances of the Veteran's service.  Here, the Veteran served as an Embarkation Clerk in Beirut in 1982 to 1983, and as the Embarkation Officer working for the Maritime Prepositioning Force for famine relief in Somalia from January 1993 to February 1993 in Operation Restore Hope.  In these roles, traveling through hostile marketplaces and blown-up roads would be consistent with his roles.  Thus, the Veteran's stressor is consistent with the places, types, and circumstances of the Veteran's service. 

Finally, under 38 CFR § 3.304(f)(3), a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Here, a VA psychiatrist, Dr. M.C., completed a nexus statement that linked the Veteran's chronic PTSD to his military experience in the combat zones in Beirut and Somalia.  Furthermore, Dr. M.C.'s VA treatment since February 2009 has repeatedly linked the Veteran's PTSD symptoms such as nightmares, flashbacks, physical violence, emotional numbness, anger, and hyperarousal with the Veteran's service in Beirut and Somalia.  

The Board observes that Dr. M.C. referred to the Veteran's "combat duty" in connection with the diagnosis of PTSD.  As stated above, the Veteran has not been shown to have served in combat.  However, a review of the record and descriptions of his PTSD stressors reflect that the Veteran has not asserted that he participated in combat.  Rather, he has asserted that he served in an environment that he found hostile.  As it appears that Dr. M.C. based the PTSD diagnosis on stressors related to his fear of hostile military activity, as opposed to participation in direct combat, the Board concludes that his stressor, and in turn PTSD diagnosis, is adequately supported by the record.  

In light of the foregoing, the Veteran has satisfied all of the requirements under 38 CFR § 3.304(f)(3) to establish service connection for PTSD.  

Thus, the Veteran has thereby established that he has met the final two Shedden requirements of having an in-service injury or disability and a link between the current disability and in-service disability.  Coupled with his conceded current chronic PTSD disability, the Veteran has established service connection under Shedden.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


